Exhibit 10.5
 
EXHIBIT H
 
JOINDER TO PLEDGE AND SECURITY AGREEMENT
 
 
This Joinder to Pledge and Security Agreement (this “Agreement”) dated June 2,
2015 is made by and among Guardian 8 Holdings, a Nevada corporation (the
“Company”), Guardian 8 Corporation, a Nevada corporation (the “Guarantor” and
the Guarantor together with the Company, the “Debtors” and each a “Debtor”), and
such Holders of those certain Senior Secured Debentures dated as of an even date
herewith (each a “New Secured Party” and together, the “New Secured Parties”)
and Christiana Trust, a division of WSFS Bank (the “Collateral Agent”) for the
Secured Parties.


WHEREAS, the Debtors entered into a Securities Purchase Agreement dated May 27,
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Original Purchase Agreement”) with certain Secured Parties holding $7
million in principal amount of senior secured debentures;


WHEREAS, in connection with the Original Purchase Agreement, the Debtors entered
into the Pledge and Security Agreement, dated as of May 27, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Pledge and
Security Agreement”) in favor of the Collateral Agent for the benefit of the
Secured Parties;


WHEREAS, the Debtors entered into an additional Securities Purchase Agreement
dated as of June 2, 2015 (as the same may be amended, supplemented, restated or
otherwise modified from time-to-time, the “New Purchase Agreement”; the defined
terms of which are used in herein as defined therein unless otherwise defined
herein), whereby the Company has agreed to sell up to $5 million of additional
Debentures to the New Secured Parties;


WHEREAS, the New Purchase Agreement requires the New Secured Parties to become
parties to the Pledge and Security Agreement concurrent with the effectiveness
of each Closing under the New Purchase Agreement;


WHEREAS, each New Secured Party has agreed to execute and deliver this Agreement
in order to confirm its assumption of the obligations as a Secured Party under
the Pledge and Security Agreement; and


NOW, THEREFORE, IT IS AGREED:


1. In accordance with the terms and conditions of the New Purchase Agreement,
each New Secured Party hereby (a) joins the Pledge and Security Agreement as a
party thereto and shall have all the rights of a Secured Party and assumes all
the obligations of a Secured Party under the Pledge and Security Agreement, (b)
agrees to be bound by the provisions of the Pledge and Security Agreement as if
the New Secured Party had been an original party to the Pledge and Security
Agreement, and (c) confirms that, after joining the Pledge and Security
Agreement as set forth above, the representations and warranties set forth in
the Pledge and Security Agreement with respect to such New Secured Party are
true and correct in all material respects as of the date of this Agreement and
that no Default has occurred and is continuing.  Each reference to a “Secured
Party” under the Pledge and Security Agreement shall be deemed to include each
New Secured Party except to the extent the context requires reference only to
another particular Secured Party.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Each New Secured Party represents and warrants to the Collateral Agent that
this Agreement has been duly authorized, executed and delivered by it by all
requisite corporate, limited liability company or partnership action and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law)).
 
3. This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 
4. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Nevada.  Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a proceeding to enforce any provisions of this Agreement, then the
prevailing party in such proceeding shall be reimbursed by the other party for
its reasonable attorneys fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such proceeding.
 
5. In the event any provision of this Agreement is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable.  If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.
 
 
2

--------------------------------------------------------------------------------

 
 
6. All notices, requests, demands and other communications hereunder shall be
subject to the notice provision of the New Purchase Agreement as applicable.
 
7. Each New Secured Party shall cooperate with the Collateral Agent and the
Debtors and execute such further instruments and documents as the Collateral
Agent and the Debtors shall reasonably request to effect, to the reasonable
satisfaction of the Collateral Agent and the Debtors, the purposes of this
Agreement.
 
8. This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto.  Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
 
[signature page follows]
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.


DEBTORS:
 

 
Guardian 8 Holdings


By:                                                         
                     
      C. Stephen Cochennet, CEO/President
 
 
Address for Notice and Delivery:
7432 E. Tierra Buena Lane, Suite 102
Scottsdale, Arizona  85260
Telephone: 913.317.8887
Facsimile:   480.436.5777
Attention:  C. Stephen Cochennet, CEO
 
With a copy to:
DeMint Law, PLLC
3753 Howard Hughes Parkway
Second Floor Suite 314
Las Vegas, Nevada  89169
Telephone: 702.586.6436
Facsimile:    702.442.7995
Attention:   Anthony N. DeMint, Esq.

 
 
 

 
Guardian 8 Corporation,
a Nevada Corporation


By:                                                           
                   
      C. Stephen Cochennet, CEO/President
 
 
Address for Notice and Delivery:
7432 E. Tierra Buena Lane, Suite 102
Scottsdale, Arizona  85260
Telephone: 913.317.8887
Facsimile:   480.436.5777
Attention:  C. Stephen Cochennet, CEO
 
With a copy to:
DeMint Law, PLLC
3753 Howard Hughes Parkway
Second Floor Suite 314
Las Vegas, Nevada  89169
Telephone: 702.586.6436
Facsimile:    702.442.7995
Attention:   Anthony N. DeMint, Esq.

 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has duly executed the agreement as of the
day and year first above written.


COLLATERAL AGENT:


Christiana Trust


By:                                                                
 
Name:                                                          


Title:                                                             
 
 

 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has duly executed the agreement as of the
day and year first above written.




NEW SECURED PARTY:




                                                                               
[name of buyer]




By:                                                                         
      Name:
      Title:
 
Address for Notice and Delivery:
 
                                                                        
                                                                        
                                                                        
                                                                        
 
 
 
With a copy to:
 
                                                                        
                                                                        
                                                                        
                                                                        
 
   





 
6

--------------------------------------------------------------------------------

 